Citation Nr: 0514933	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-35 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from January 1969 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The RO's notice to the veteran that his appeal was certified 
to the Board is dated May 11, 2004.  In June 2004, the 
veteran's representative forwarded the RO a VA Form 21-4138 
from the veteran, on which he related that there was 
additional evidence in the form of treatment records at the 
VA Medical Center, Muskogee.  He also related that he had 
examinations in May 2004 and in June 2004 and asked to the RO 
to obtain and forward them the Board.  The treatment records 
attached to the form, except for one entry, are not pertinent 
to the issue of the appeal.  This correspondence was received 
at the Board on August 10, 2004.

In an undated letter, the veteran forwarded a copy of a VA 
March 2004 VA Discharge Summary, which was received at the 
Board on August 11, 2004.  The claims file contains no 
indication that these items were previously of record.  The 
Board finds that these items were received within the 90-day 
period during which the veteran could submit additional 
evidence.  38 C.F.R. § 20.1304 (2004).  Further, neither the 
veteran's representative's June 2004 letter nor the veteran's 
undated letter reflect any notation or statement that the 
veteran waived initial Agency of Original Jurisdiction (AOJ) 
review of the items.

The Board also notes that the January 2003 fee basis 
examination report reflects that a significant amount of the 
veteran's stress or symptomatology appears related to his 
daughters' legal problems, to include one having received a 
life sentence for murder.  The examiner also noted that the 
veteran had been abusing alcohol during the prior year to 
help relieve his stress, and when the veteran's alcohol abuse 
is considered, his Global Assessment of Functioning (GAF) is 
40.  The report is not clear, however, as to whether the 
veteran's alcohol abuse and stress were primarily due to his 
PTSD symptomatology or his daughters' life problems.  Thus, a 
remand is indicated.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should contact the veteran 
and ensure that all pertinent treatment 
records related to his PTSD are obtained 
and are associated with the claims file.

2.  After the above is complete, the AOJ 
should ask the examiner who conducted 
the January 2003 examination to clarify 
his diagnosis.  Specifically, is the 
veteran's increased stress level and 
alcohol abuse at least as likely as not 
(probability of at least 50 percent) 
related to his PTSD or to his daughters' 
life problems, to include their 
involvement with law enforcement 
authorities?  If the examiner assesses 
them as not related to his PTSD, request 
the examiner to assess separate GAFs for 
each.  If the examiner opines that he 
cannot do so except on the basis of 
speculation or conjecture, he should 
provide a statement to that effect.  
Further, if another examination is 
necessary to address the issues, then 
the AOJ should arrange for the 
appropriate examination.

3.  After all of the above is completed, 
the AOJ shall review all of the evidence 
obtained since the statement of the case 
(SOC) in light of all the other evidence 
of record.  To the extent that any 
benefit sought on appeal remains denied, 
issue the veteran a supplemental SOC 
and, if all is in order, return the case 
to the Board for further appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



